AMENDED ORDER
This matter having been duly presented to the Court on the recommendation of the Disciplinary Review Board (DRB 12-429), it is ORDERED that THOMAS M. RUSSO of SCOTCH PLAINS, who was admitted to the bar of this State in 1982, and who was suspended from the practice of law for a period of three months effective November 2, 2012, by Order of this Court dated October 3, 2012, be restored to the practice of law, effective immediately; and it is further
ORDERED that THOMAS M. RUSSO shall complete his annual attorney registration and pay all required fees for 2013 within sixty days after the filing date of this Order.